        Case 2:19-cr-00270-JAD-BNW Document 105 Filed 09/15/21 Page 1 of 1




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
                              UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-270-JAD-BNW
               Plaintiff,
 9        v.                                             STIPULATION TERMINATING
                                                         AMENDED STIPULATION ECF NO.
10   ROBERT CORTEZ MARSHALL,
               Defendant.                                102
11
12          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
13   Acting United States Attorney, and Assistant United States Attorney Tony Lopez, and Brian
14   Pugh, Assistant Federal Public Defender, counsel for Robert Cortez Marshall, that their
15   Amended Stipulation to Temporarily Release Defendant, ECF No. 102 be terminated and
16   requesting that the Court cancel or withdraw its Order granting the same, ECF No. 103.
17          DATED: September 15, 2021.
18    RENE L. VALLADARES                            CHRISTOPHER CHIOU
      Federal Public Defender                       Acting United States Attorney
19
      By /s/ Brian Pugh                             By /s/ Tony Lopez
20
      BRIAN PUGH                                    TONY LOPEZ
21    Assistant Federal Public Defender             Assistant United States Attorney
22   ORDER
23
     IT IS HEREBY ORDERED that the Stipulation Terminating Amended Stipulation (ECF
24   No. 104) is GRANTED.

25   IT IS FURTHER ORDERED that ECF Nos. 101 and 103 are VACATED.
26

     _____________________________
     U.S. Magistrate Judge

     DATED: September 15, 2021
